DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A, claim(s) 1-5 and 46, drawn to a system comprising an enhanced scavenger circuit including a regrind mill and cyclone circuit.
Group B, claim(s) 1, 6-14, and 46 drawn to a system comprising an enhanced scavenger circuit including a cleaner scavenger circuit.
Group C, claim(s) 1, 15-22, and 46 drawn to a system comprising a first and second enhanced scavenger circuit including cleaner circuits.
Group D, claim(s) 1, 23-29, and 46 drawn to a system comprising an enhanced scavenger circuit including a specific functional group and synthetic material.
Group E, claim(s) 1, 30-35 and 46 drawn to a system comprising an enhanced scavenger circuit including an enhanced collection surface and a release processor.
Group F, claim(s) 1, 36-46 drawn to a system comprising an enhanced scavenger circuit including an a collection apparatus with different foam elements.



The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.  Here, the unifying technical feature between the respective groups is an enhanced scavenger circuit with a collection processor, but this feature cannot be regarded as special in view of the prior art (see e.g., US 2015/0209799; fig. 3-5, 10, 14-16 teaching various collection processors as a well-known separating module; Admitted Prior Art in fig. 22 and US 10,913,075; fig. 1-6 and col. 21-23 showing general process flows involving multiple scavenger circuits with various post-scavenger separating modules).  That is, the prior art teaches that the mere integration of a collection processor within a scavenger circuit is not a inventive concept that can be regarded as “special”.  Consequently, the claim groupings lack unity of invention and are subject to the instant restriction requirement.
Further, the various claim groupings include multiple inventive concepts (as noted above) that are materially different and that would require developing and performing different search queries in multiple classes, thus presenting a considerable burden to Examiner.


Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
May 11, 2022